Citation Nr: 1751022	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated 0 percent.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from October 1956 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to ensure there is a complete record.

In the March 2017 substantive appeal, the Veteran indicated that his service-connected hearing loss had worsened since his most recent VA examination in September 2015.  Additionally, the medical evidence suggests that the severity of his hearing loss has increased.  Therefore, on remand, he should be scheduled for a current VA examination to reassess the severity of bilateral hearing loss.

As the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any outstanding VA treatment records.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

2.  Contact the Veteran to ask if there are any private audiology records or other records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

3.  Then, schedule the Veteran for a VA audiology examination to assess the current severity of service-connected hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide audiometric findings, and also word recognition scores using the Maryland CNC test.  The examiner should opine regarding the levels of social and occupational impairment caused by the hearing loss.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

